Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	Claims 31-50 are allowed over prior art.
3.	The following is an examiner’s statement of reasons for allowance: In light of Applicant Terminal Disclaimer filing on December 13, 2021, the previous double patenting rejection had been withdrawn.
The prior art fail to teach the particular limitation in combination with all the
limitation of the claim with respect to claim 31, 39 and 47, wherein the data symbols
follow the one or more BRRS symbols in the PDSCH, wherein the one or more BRRS
symbols are demodulation reference symbols (DMRS) and wherein there are no other
DMRS symbols associated with the data symbols after the one or more BRRS symbols.
The dependent claims depend on independent claims 31, 39 and 47, therefore,
dependent claims contain allowable subject matter as well.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Prenell P. Jones whose telephone number is 571-272-
3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number
for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see hittp://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467
December 18, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467